 

EXHIBIT 10.1 

 

LOAN AGREEMENT

 

This Loan Agreement (“Agreement”) is made and entered into effective as of
January 10, 2020 (the “Effective Date”), among BOKF, NA dba Bank of Albuquerque
(the “Lender”); and Las Fuentes Village II, LLC, a New Mexico limited liability
company (the “Borrower”), with reference to the following:

 

(a)       Borrower has requested that Lender lend to Borrower up to Two Million
Seven Hundred Fifty Thousand and No/100 Dollars ($2,750,000.00), to finance
construction of an approximately 13,847-square foot single-tenant retail
building (the “Project”), on the real property more particularly described on
Exhibit “A” attached hereto and made a part hereof (the “Mortgaged Property”).

 

(b)       Subject to the terms, provisions, covenants and agreements hereinafter
set forth, Lender has agreed to make the requested extension of credit.

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
the loan to be made hereunder, and for other good and valuable consideration,
the receipt and adequacy of which are hereby acknowledged, Lender and Borrower
hereby covenant and agree as follows:

 

1.                LENDING AGREEMENT: Subject to the terms, provisions, covenants
and agreements set forth in this Agreement, Lender agrees to lend to Borrower,
and Borrower agrees to borrow from Lender, up to the principal sum of
$2,750,000.00, to be used by Borrower for the purposes of (i) paying Project
Costs (defined below); (ii) reimbursing Lender for reasonable expenses incurred
by Lender pursuant to this Agreement; and (iii) paying other reasonable costs
which are incidental or related to the cost of completing or financing the
Project to the extent approved in the Project Budget (defined below).

 

2.                BORROWER’S NOTE: The loan shall be evidenced by a
Non-Revolving Line of Credit Promissory Note (the “Note”) in the principal
amount of Two Million Seven Hundred Fifty Thousand and No/100 Dollars
($2,750,000.00), which Note shall bear interest at the rate specified in the
Note.

 

3.               COLLATERAL SECURITY: The performance of all covenants and
agreements contained in this Agreement and in the other documents executed or
delivered as a part of this transaction and the payment of the Note shall be
secured as follows:

 

3.1.                Security Documents Covering Mortgaged Property: Borrower has
granted to Lender a first-lien mortgage covering all of the Mortgaged Property
and a security interest in all personal property relating to such Mortgaged
Property, which mortgage lien and security interest are evidenced by a Mortgage,
Security Agreement and Financing Statement dated October 11, 2019, and filed in
the official records of Sandoval County, New Mexico on October 11, 2019 as
Document No. 2019023774, made by Borrower in favor of Lender (the “Mortgage”).

 





 

 

3.2.                Hazardous Substances Indemnification Agreement: Borrower and
Guarantor shall sign and deliver to Lender a Hazardous Substances
Indemnification Agreement in the form required by Lender (the “HSIA”).

 

3.3.                Guaranty: AMREP Southwest Inc. (the “Guarantor”) shall sign
and deliver to Lender a Limited Guaranty Agreement in the form required by
Lender (the “Guaranty”).

 

3.4.                Assignment of Leases and Rents: Borrower shall sign and
deliver to Lender an Assignment of Leases and Rents in the form required by
Lender assigning all income from the Mortgaged Property to Lender (the
“Assignment”).

 

3.5.                Collateral Assignment of Plans and Specifications. Borrower
and the architect named therein, shall sign and deliver to Lender a Collateral
Assignment of Plans and Specifications in the form required by Lender and the
consent of architect attached thereto (“Collateral Assignment of Plans”).

 

3.6.                Collateral Assignment of Construction Contract. Borrower and
Borrower’s general contractor shall sign and deliver to Lender a Collateral
Assignment of Construction Contract in the form required by Lender (“Collateral
Assignment of Contract”).

 

3.7.                Subordination, Non-Disturbance and Attornment Agreement.
Borrower shall provide to Lender a fully signed and notarized Subordination,
Non-Disturbance and Attornment Agreement (the “SNDA”) among Lender, Borrower and
Vitamin Cottage Natural Food Markets, Inc., a Colorado corporation (the
“Tenant”), which SNDA must be in form and content acceptable to Lender.

 

3.8.                Additional Documents: Borrower shall also sign and deliver
such Closing Certificates, Lien Affidavits, Closing Statements and other
documents that Lender may reasonably request (collectively, the “Additional
Documents”). Further, any and all collateral documents executed by Borrower in
favor of Lender as security for any indebtedness of Borrower to Lender shall
also expressly secure Borrower’s obligations hereunder and under the Note and
all documents that secure payment of the Note.

 

4.                CONDITIONS OF LENDING: The obligation of Lender to perform
this Agreement and to make an initial or any future advance or extension of
credit hereunder is subject to the performance and existence of the following
conditions precedent:

 

4.1.                No Events of Default: There shall not have occurred and be
continuing any Event of Default, and the representations and warranties set
forth in the Loan Documents shall be true and accurate in all material respects.

 

4.2.                Loan Documents: This Agreement, the Note, the Mortgage, the
Assignment, the Guaranty, the HSIA, the Collateral Assignment of Plans, the
Collateral Assignment of Contracts, the SNDA, and the Additional Documents
(collectively, the “Loan Documents”) shall be duly authorized, executed and
delivered to Lender.

 



2

 

 

4.3.                Recording of Security Documents: The Mortgage and a Uniform
Commercial Code Financing Statement naming Borrower as debtor and Lender as
secured party shall be recorded in the appropriate county or state offices.

 

4.4.                Title Evidence: Borrower shall provide to Lender a loan
policy of title insurance with pending disbursements clause, issued by a title
insurance company acceptable to Lender (the “Title Company”), evidencing that
Borrower has good and indefeasible fee simple title to the Mortgaged Property
and that the Mortgage constitutes a valid first mortgage lien on the Mortgaged
Property, subject only to those matters waived by Lender. The title policy shall
not include an exception based upon mechanics’ and materialmen’s liens. The
premiums for the title policy shall be paid by Borrower.

 

4.5.                Appraisal: Borrower shall pay for an independent appraisal
evaluation of the Mortgaged Property by an appraiser selected and approved by
Lender, which appraisal must comply with the standards set forth by the
Comptroller of the Currency of National Banks.

 

4.6.                Survey: Borrower shall deliver to Lender and the Title
Company a survey of the Mortgaged Property in a form which is acceptable to
Lender and the Title Company and will enable the issuer of the required loan
policy of title insurance to delete all survey exceptions.

 

4.7.                Insurance: Borrower shall obtain and maintain the insurance
required to be maintained by the Mortgage.

 

4.8.                Zoning and Use: If requested by Lender, Borrower shall
furnish Lender satisfactory evidence that the Mortgaged Property is presently
zoned for its intended use and that the Mortgaged Property is in full compliance
with all municipal ordinances, codes, rules or regulations.

 

4.9.                Permits: Borrower shall obtain and deliver to Lender copies
of all permits required to commence, and thereafter to continue, work on the
Project or any part thereof, including, without limitation, permits issued by
the City of Rio Rancho, New Mexico.

 

4.10.                Plans and Specifications: Borrower has submitted and Lender
has approved copies of the final plans and specifications for the Project that
have been approved by Borrower, Borrower’s contractor, Tenant and all applicable
governmental authorities. Except as provided in paragraph 8.9 of this Agreement,
following approval by the Lender, such plans and specifications shall not be
changed in any material respect without the prior written consent of the Lender,
which consent will not be unreasonably withheld. Regardless of Lender’s review
and approval of the plans and specifications, Lender shall have no
responsibility, obligation or liability to Borrower or any other individual or
entity based on, arising from or relating to any such review or approval, and
Borrower shall at all times have exclusive control over its work on the Project
and sole responsibility for compliance with all governmental, quasi-governmental
and private laws, rules, regulations, ordinances, codes, covenants,
restrictions, easements and other matters which control, burden or apply to or
otherwise affect the Mortgaged Property and/or the Project.

 



3

 

 

4.11.                Construction Contracts: If requested by Lender, Borrower
shall (i) deliver to Lender copies of the executed construction contract for the
general contractor and, (ii) provide Lender with a listing of each subcontract
in excess of $10,000.00 relating to the Project. At Lender’s request, Borrower
shall provide an assignment to the Lender of any such contracts or payment or
performance bonds covering the same.

 

4.12.                Project Cost Breakdown and Budget: Borrower has submitted
and Lender has approved a detailed cost breakdown and budget of the work
entailed in the Project (collectively, the “Project Budget”), showing the total
costs involved (both direct and indirect) (the “Project Costs”). Except as
provided in paragraph 8.9 of this Agreement, following approval by Lender, the
Project Budget shall not be changed in any material respect without the prior
written consent of Lender, which consent shall not be unreasonably withheld.

 

4.13.                Existence and Authority: If requested by Lender, Borrower
shall provide to Lender true and correct copies of the documents that created
and evidence Borrower and all amendments thereto including: (i) filed Articles
of Organization and Certificate of Organization from the New Mexico Secretary of
State (“NMSOS”); (ii) a Certificate of Good Standing issued by the NMSOS; (iii)
authorization from Borrower to enter into this agreement, and any other Loan
Documents required by Lender in connection with this Agreement; and (iii) the
operating agreement of Borrower and all amendments thereto.

 

4.14.                Cash Equity. In addition to any other equity or loan to
value requirements, as a condition to the initial advance of Loan proceeds,
Borrower will have provided evidence reasonably satisfactory to Lender that
Borrower has invested cash equity in the Project, as determined by Lender, of
not less than fifteen percent (15%) of the “as completed” appraised value of the
Project prior to the date of this Agreement (the “Cash Equity”). This
requirement has been satisfied.

 

4.15.                Loan Origination Fee: At the time the Note is signed,
Borrower shall remit to Lender a fully earned, non-refundable loan origination
fee of one-half of one percent (0.50%) of the face amount of the Note.

 

5.               REPRESENTATIONS AND WARRANTIES: In addition to all other
representations and warranties of Borrower to Lender, Borrower represents and
warrants that:

 

5.1.                Existence; Compliance with Law: Borrower (i) is duly
organized or formed, as applicable, validly existing and (if relevant) in good
standing under the laws of the jurisdiction of its organization or formation, as
the case may be, (ii) has the limited liability company power and authority and
the legal right, to own and operate its property and assets, to lease the
property and assets it leases and causes to be operated as lessee, and to
conduct the business in which it is currently engaged under the governmental
requirements of each jurisdiction in which it owns, leases and/or operates its
property or assets, (iii) is duly qualified as a foreign limited liability
company, and (if relevant) in good standing under the laws of each jurisdiction
where its ownership, lease or operation of property or assets or the conduct of
its business requires such qualification, (iv) is in material compliance with
its applicable organizational documents, and (v) is in compliance with all
governmental requirements, except to the extent that the failure to comply
therewith could not, individually or in the aggregate, reasonably be expected to
have a material adverse effect on Borrower.

 



4

 

 

5.2.                Entity Power; Authorization; Enforceable Obligations:
Borrower has the power and authority, and the legal right, to make, deliver and
perform the Loan Documents and to borrow hereunder, and has taken all necessary
limited liability company or other action to authorize the execution, delivery
and performance of the Loan Documents and to authorize the borrowings on the
terms and conditions of this Agreement and the other Loan Documents. No consent
or authorization of, filing with, notice to or other act by or in respect of,
any governmental authority or any other person is required in connection with
the borrowings hereunder or the execution, delivery, performance, validity or
enforceability of this Agreement or any of the other Loan Documents, except
consents, authorizations, filings and notices which have been obtained or made
and are in full force and effect. Each Loan Document has been duly executed and
delivered on behalf of Borrower. This Agreement constitutes, and each other Loan
Document upon execution shall constitute, a legal, valid and binding obligation
of Borrower, enforceable against Borrower in accordance with its terms, except
as enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).

 

5.3.                No Legal Bar: The execution, delivery and performance of
this Agreement, the other Loan Documents, the borrowings hereunder and the use
of the proceeds thereof shall not violate any governmental requirement or any
contractual or other obligation of Borrower and shall not result in, or require,
the creation or imposition of any lien on any of Borrower’s assets, properties
or revenues pursuant to any governmental requirement or any such contractual or
other obligation (other than the liens created by the Loan Documents). No
governmental requirement or contractual or other obligation applicable to
Borrower or Borrower’s properties or assets could reasonably be expected to have
a material adverse effect on Borrower. No performance of a contractual or other
obligation by Borrower, either unconditionally or upon the happening of an
event, would result in the creation of a lien (other than a permitted lien) on
the property, assets or revenues of Borrower.

 

5.4.                No Conflicting Agreements: There is no provision of any
existing agreement, mortgage, indenture, instrument, document or contract
binding on Borrower or affecting any property or asset of Borrower, which would
conflict with or in any way prevent the execution, delivery or carrying out of
the terms of this Agreement and the other Loan Documents.

 



5

 

 

5.5.                 Ownership of Properties; Liens: Borrower has good and
indefeasible title to the Mortgaged Property, and the Mortgaged Property is not
subject to any deed of trust, mortgage, pledge, security interest, encumbrance,
lien or charge of any kind, excluding only: (a) deposits to secure payment of
worker’s compensation (if any), unemployment insurance and other similar
benefits; (b) liens for property taxes not yet due; (c) statutory liens, against
which there are established reserves in accordance with generally accepted
accounting principles, and which arise in the ordinary course of business and
secure obligations of Borrower which are not yet due and not in default; (d)
encumbrances in favor of Lender and (e) matters reflected in the loan policy of
title insurance.

 

5.6.                 Financial Condition: The financial statements, information
and materials of Borrower heretofore delivered to Lender fairly and accurately
present in all material respects Borrower’s consolidated financial condition
(including its assets and liabilities) as of the date or dates thereof (subject,
in the case of the interim financial statements, to normal year-end adjustments
and the absence of notes), and there have been no material adverse changes in
Borrower's financial condition or operations since the date or dates thereof.
Borrower does not currently have material guarantee obligations, contingent
liabilities and liabilities for taxes, or any long-term leases or unusual
forward or long-term commitments, which are not reflected in the most recent
financial statements, information and materials referred to in this section.

 

5.7.                 Licenses, Permits, Etc.: Borrower possesses or will possess
prior to the commencement of construction and construction of each subsequent
phase of the Project, all licenses, permits, consents, approvals, franchises and
intellectual property (or otherwise possesses the right to use such intellectual
property without violation of the rights of any other person) which are
necessary for the completion of the Project, except for those licenses, permits,
consents, approvals, franchises and intellectual property the failure of which
to possess could not reasonably be expected to have a material adverse effect on
Borrower. Borrower is not in violation in any material respect of the terms
under which it possesses any such licenses, permits, consents, approvals,
franchises and intellectual property or the right to use such licenses, permits,
consents, approvals, franchises and intellectual property.

 

5.8.                 Contractual Default: Borrower is not in default under or
with respect to any of their respective contractual obligations in any respect
that could reasonably be expected to have a material adverse effect on Borrower.

 

5.9.                  No Change: Since May 1, 2019, there has been no
development or event that has had or could reasonably be expected to have a
material adverse effect on the Mortgaged Property or Borrower.

 

5.10.                Litigation: There is no litigation, investigation or
proceeding of or before any arbitrator, mediator or any governmental authority
or, to Borrower’s knowledge, threatened by or against Borrower or against any of
any Borrower’s assets, properties or revenues: (a) with respect to any of the
Loan Documents or any of the transactions contemplated hereby, or (b) that could
reasonably be expected to have a material adverse effect on the Mortgaged
Property or Borrower.

 



6

 

 

5.11.                Employee Retirement Income Security Act of 1994 (ERISA):
Borrower has not incurred any “accumulated funding deficiency” within the
meaning of Section 302(a)(2) of ERISA as amended from time to time with respect
to any employee pension or other benefit plan or trust maintained by or related
to Borrower, and Borrower has not incurred any material liability to the Pension
Benefit Guaranty Corporation (PBGC) as established pursuant to Section 4002 of
ERISA in connection with any such plan. No reportable event described in
Sections 4042(a) or 4043(b) of ERISA with respect to any such plan has occurred.
The representations contained in this paragraph 5.11 are subject to the
statements and disclosures contained in Note 11 of the AMREP Corporation SEC
Form 10-K dated April 30, 2018 and in the AMREP Corporation SEC Form 8-K dated
April 26, 2019.

 

5.12.                Insurance: All policies of insurance of any kind or nature
of any Borrower, including policies of fire, theft, product liability, public
liability, property damage, other casualty, employee fidelity, workers’
compensation and employee health and welfare insurance, if and as applicable,
are in full force and effect as of the date of this Agreement and are of a
nature and provide such coverage as is customarily carried by businesses of the
size and character of Borrower. Borrower has not been refused insurance for any
material coverage for which it has applied or has had any policy of insurance
terminated (other than at Borrower’s request).

 

5.13.                Taxes: Borrower has timely filed or requested appropriate
extensions (or caused to be timely filed or extended) all federal, state and
other tax returns, reports and statements (collectively, “Tax Returns”) that are
required to be filed by Borrower with the appropriate governmental authorities
in all jurisdictions in which such Tax Returns are required to be filed; all
such Tax Returns are true and correct in all material respects; Borrower has
timely paid, prior to the date on which any fine, penalty, interest, late charge
or loss may be added thereto for non-payment thereof, all taxes shown to be due
and payable on said Tax Returns or on any assessments made against Borrower or
any of Borrower’s properties or assets, and all other taxes, fees or other
charges imposed on Borrower or any of Borrower’s properties or assets by or
otherwise due and payable to any governmental authority (other than any for
which the amount or validity of which are currently being contested in good
faith by appropriate proceedings); and no tax lien has been filed against the
property or assets of Borrower and, to Borrower’s knowledge, no claim is being
asserted, with respect to any such tax, fee or other charge. No Tax Return is
under audit or examination by any governmental authority and no notice of such
an audit or examination or any assertion of any claim for taxes has been given
or made by any governmental authority. Proper and accurate amounts have been
withheld by Borrower (if and to the extent any such withholdings are so
required) for all periods in full and complete compliance with the tax, social
security, health care and unemployment withholding provisions of applicable
governmental requirements, and such withholdings (if any) have been timely paid
to the respective governmental authorities. Borrower (i) does not intend to
treat the Loan or any other transaction contemplated hereby as being a
“reportable transaction” (within the meaning of Treasury Regulation 1.6011-4),
and (ii) is not aware of any facts or events that would result in such
treatment. Due to Borrower’s date of organization, Borrower has not yet filed
any Tax Returns.

 



7

 

 

5.14.                Margin Regulations: No part of the proceeds of the Loan
shall be used for buying or “carrying” any “margin stock” within the respective
meanings of each of the quoted terms under Regulation U (as defined within the
applicable governmental requirements promulgated by the applicable governmental
authorities from time to time) as now and from time to time hereafter in effect
or for any purpose that violates the provisions of any governmental authority.
If requested by Lender, Borrower shall furnish to Lender a statement to the
foregoing effect in conformity with the requirements of FR Form G-3 or FR Form
U-1, as applicable, referred to in Regulation U.

 

5.15.                Investment Company Act: Borrower is not an “investment
company”, or a company “controlled” by an “investment company”, within the
meaning of the Investment Company Act of 1940, as amended. Borrower is not
subject to regulation under any governmental requirement which limits its
ability to incur Indebtedness, other than Regulation X (as defined within the
applicable governmental requirements promulgated by the applicable governmental
authorities from time to time).

 

5.16.                Patriot Act: Borrower and its affiliates are in compliance,
in all material respects, with the Patriot Act. No part of the proceeds of the
Loan shall be used, directly or indirectly, for any payments to any (i)
governmental authority’s officials or employees, (ii) political party, (ii)
official of any political party, (iv) candidate for political office, or (v)
anyone other person acting in an official capacity, in order to obtain, retain
or direct business or obtain any improper advantage, in violation of the United
States Foreign Corrupt Practices Act of 1977, as amended.

 

5.17.                OFAC: None of Borrower or any affiliate of any Borrower:
(a) is a sanctioned person; (b) owns assets in sanctioned entities; or
(c) derives any of its operating income from investments in, or transactions
with sanctioned persons or sanctioned entities. None of the proceeds of any Loan
shall be used or have been used to fund any operations in, finance any
investments or activities in, or make any payments to, a sanctioned person or a
sanctioned entity.

 

5.18.                No Default: No Event of Default has occurred and is
continuing.

 

5.19.                Adverse Circumstances: To Borrower’s knowledge, neither the
business nor any property or asset of any Borrower is presently affected by any
fire, explosion, accident, strike, lockout, or other dispute, embargo, act of
God, act of public enemy or terrorism, or similar event or circumstance, nor has
any other event or circumstance relating to any Borrower's business, affairs,
properties or assets occurred, any of which could have a material adverse effect
on Borrower.

 

5.20.                Accuracy of Information: To Borrower's knowledge, all
factual information provided to Lender in connection with the Loan evidenced by
the Note is and shall be true, accurate and complete in all material respects on
the date as of which such information was delivered to Lender and was not and
shall not be incomplete by the omission of any material fact necessary to make
such information not misleading, provided that, with respect to projected
financial information, prospect information, geological and geophysical data and
engineering projections, Borrower only represents that such information was
prepared in good faith based upon assumptions believed to be reasonable at the
time.

 



8

 

 

5.21.                Environmental: To Borrower’s knowledge, the conduct of
Borrower's business operations and the condition of Borrower's properties or
assets owned, operated or managed by Borrower does not violate any Environmental
Law (as defined in the HSIA between Borrower and Lender of even date herewith).
Borrower has not received notice of, nor, to Borrower’s knowledge are there
presently existing, any judicial, administrative, arbitral or other proceeding
(including any notice of violation or alleged violation) under or relating to
any Environmental Law or any environmental permit to which any Borrower is, or
to Borrower’s knowledge, shall be, named as a party that is pending or, to any
Borrower’s knowledge, threatened. Borrower has not received any written request
for information, or been notified that any Borrower is a potentially responsible
party under or relating to any Environmental Law. Borrower has not entered into
or agreed to any consent decree, order, or settlement or other agreement or
undertaking, and Borrower is not subject to any judgment, decree, or order or
other agreement, in any judicial, administrative, arbitral or other forum for
dispute resolution, relating to compliance with or liability under any
Environmental Law. Borrower has not assumed or retained, by contract, operation
of law or otherwise, any liabilities of any kind, fixed or contingent, known or
unknown, under any Environmental Law. Borrower has made available to Lender
copies of all significant reports, correspondence and other documents, if any,
in its possession, custody or control regarding compliance by Borrower with, or
potential liability of Borrower under, Environmental Laws or environmental
permits.

 

5.22.                Compliance with Laws: To Borrower’s knowledge, Borrower is
presently in compliance in all material respects with all applicable
governmental requirements to which Borrower, or any of Borrower's assets or
properties, is subject, except where the failure to so comply could not
reasonably be expected to have a material adverse effect on Borrower.

 

5.23.                Solvency; Compliance with Financial Covenants: Borrower is,
and after giving effect to the incurrence of all Indebtedness and obligations
being incurred in connection herewith shall be and shall continue to be,
solvent.

 

5.24.                Availability of Utility Service: All utility services
necessary for the maintenance and use of the Mortgaged Property are or will be
available to the Mortgaged Property, including water supply, storm and sanitary
sewer facilities, electric and gas utilities and cable television lines.

 

5.25.                No Commencement of Work: Prior to recordation of the
Mortgage, no work of any kind incident to the Project shall have commenced, no
equipment or material shall have been delivered to or stored upon the Mortgaged
Property for any purpose whatsoever, and no contracts (or memorandum or
affidavit thereof) for the supplying of labor or materials for the Project nor
affidavit of commencement of construction shall have been recorded in the real
property records of the county in which the Mortgaged Property is located.

 



9

 

 

5.26.                Continuation of Representations and Warranties; Borrower’s
Knowledge: All representations and warranties made under this Agreement shall be
deemed to be made at and as of the closing date and each funding date. Whenever
used in this Agreement, the phrase “to Borrower’s knowledge” means to the actual
knowledge of Borrower’s President as of the Effective Date, without independent
inquiry and without review of any files.

 

6.               BORROWER’S AFFIRMATIVE COVENANTS: Until payment in full of the
Note and performance of all obligations owing to Lender under this Agreement and
the instruments executed pursuant hereto, unless the Lender shall otherwise
consent in writing, Borrower agrees to perform or cause to be performed the
following:

 

6.1.                Performance of Obligations: Borrower will promptly and
punctually perform all of the obligations hereunder, and under all other
instruments executed or delivered pursuant thereto and under the terms of any
other contract or agreement entered into by Borrower in connection with the
Project.

 

6.2.                Financial Information: Borrower will maintain adequate and
accurate books and records of account. Lender shall have the right to examine
and copy such books and records, including all books and records relating to the
Project, to discuss the affairs, finances and accounts of Borrower and to be
informed as to the same from time to time as Lender might reasonably request.
Borrower will provide Lender with: (a) annual federal income tax returns,
including all schedules and attachments, for the immediately previous year
within fifteen (15) days of filing; and (b) annual unaudited and without
footnotes financial statements within one hundred twenty (120) days of fiscal
year end. All financial information provided to Lender will be in form and
content acceptable to Lender in its sole discretion.

 

6.3.                Notification of Liens: Other than items identified in the
title policy required hereunder, Borrower will notify Lender of the existence or
asserted existence of any mortgages, pledge, lien, charge or encumbrance on the
Mortgaged Property, personal or real, tangible or intangible, forthwith upon
Borrower’s obtaining knowledge thereof, excluding only: (a) encumbrances in
favor of Lender; (b) deposits to secure payment of worker’s compensation,
unemployment insurance and similar benefits; (c) statutory liens arising in the
ordinary course of Borrower’s business which secure current obligations of
Borrower which are not in default.

 

6.4.                Payment of Taxes: All taxes, assessments and governmental
charges or levies imposed on Borrower or on Borrower’s assets, income or
profits, will be paid prior to delinquency. Notwithstanding the foregoing, the
Borrower shall not be required to pay any tax, assessment, charge or levy which
is being contested in good faith by proper proceedings; provided, however, at
any time after a tax lien, of any type, is filed or notice thereof is received,
upon request of Lender, Borrower shall deposit with Lender the amount so
contested and unpaid together with all interest that may or might be assessed or
be a charge on the Mortgaged Property or any part thereof.

 



10

 

 

6.5.                Lender’s Access: Provided that it does not cause
unreasonable interference with Tenant’s use or possession of the Project and
upon not less than two (2) business day’s written notice, Borrower will, during
normal business hours and as often as Lender may reasonably request but not
exceeding once per month during the term of this Agreement so long as Borrower
is not in default hereunder, permit any of Lender’s officers or any authorized
representatives of Lender to visit and inspect the Project, to enter upon the
Mortgaged Property, to inspect the Project progress thereof and all materials to
be used in the Project, and to examine the current plans and specifications.

 

6.6.                Compliance with Laws: Borrower will comply with all
statutes, laws, rules and regulations in all material respects to which the
Borrower is subject or by which its properties are bound or affected, including,
without limitation, (a) ERISA; (b) those pertaining or relating to environmental
standards and controls; (c) those pertaining to occupational health and safety
standards (d) those pertaining to equal employment and credit practices and
civil rights, and (e) those pertaining to the ownership, operation and use of
the Project.

 

6.7.                Maintenance: Borrower will maintain its existence, remain in
good standing in each jurisdiction in which it is required to be qualified or
licensed, maintain all franchises, permits, intellectual properties and licenses
necessary or useful in the operation of its business heretofore operated and as
to be operated as contemplated hereby, and Borrower will maintain or cause to be
maintained its properties in good and workable condition, repair, and
appearance, and protect the same from deterioration, other than normal wear and
tear, at all times.

 

6.8.                Further Assurances: Borrower will, from time to time,
promptly cure any defects or omissions in the execution and delivery of, or the
compliance with the Loan Documents, or the conditions described herein,
including the execution and delivery of additional documents reasonably
requested by Lender.

 

6.9.                Events with Respect to ERISA: As soon as possible and in any
event within thirty (30) days after Borrower knows or has reason to know that
any reportable event described in Sections 4042(a) or 4043(b) of ERISA with
respect to any employee pension or other benefit plan or trust maintained by or
related to Borrower has occurred, or that PBGC has instituted or will institute
proceedings under ERISA to terminate any such plan, Borrower will deliver to
Lender (a) a certificate of an officer of Borrower setting forth details as to
such event and the action which Borrower proposes to take with respect thereto,
and (b) a copy of any notice delivered by PBGC evidencing its intent to
institute such proceedings. For all purposes of this covenant, Borrower shall be
deemed to have all knowledge or knowledge of all facts attributable to the plan
administrator of such plan under ERISA. Borrower will furnish to Lender (or
cause such plan administrator to furnish to Lender) the annual report for each
plan covered by ERISA maintained by or related to Borrower as filed with the
Secretary of Labor not later than ten (10) days after the receipt of a request
from Lender in writing for such report.

 



11

 

 

6.10.                Other Notifications: Borrower will notify Lender as soon as
practicable, but in any event within five (5) business days after Borrower knows
or has reason to know that any of the following has occurred: (a) an Event of
Default; (b) any material adverse change in the nature of or property comprising
the Mortgaged Property; and (c) any change in the accounting practices and
procedures of Borrower, including a change in the financial conditions, business
or operations of Borrower.

 

6.11.                Compliance with Organizational Documents: Borrower shall
timely perform all of its responsibilities and obligations under Borrower’s
Articles of Organization, Operating Agreement and any other documents now or
hereafter evidencing Borrower.

 

6.12.                Completion of Project: Borrower shall complete the work of
the Project on or before January 10, 2021.

 

6.13.                Regulatory Compliance: Borrower shall at all times cause
the Project to remain in full compliance with all required equity thresholds and
capital retention obligations set forth in Part 217 of Chapter II of title 12 of
the Code of Federal Regulations (HVCRE regulations) such that the Project would
not, in the determination of Lender need to be classified as High Volatility
Commercial Real Estate.

 

6.14.                Continuity of Construction: Borrower shall prosecute with
diligence and continuity the construction of the work and improvements and will
not suspend or cease construction for a period longer than thirty (30) days.
Borrower’s obligation under this provision shall be subject to exception due to
events of Force Majeure Delay. "Force Majeure Delay" shall mean a delay in
progress of construction due to weather, act of God, unavailability or shortage
of labor or materials, national emergency, fire or other casualty, natural
disaster, war, delays or actions of governmental authorities or utilities,
riots, acts of violence, labor strike, injunctions in connection with
litigation, or other cause which is not within the reasonable control of
Borrower. Force Majeure Delay does not include the failure to order and obtain
materials in a timely fashion for the continuous development of the Project and
does not include financial difficulties of Borrower.

 

7.                BORROWER’S NEGATIVE COVENANTS: Until payment in full of the
Loan and unless Lender shall otherwise consent in writing, Borrower will not
perform or permit to be performed any of the following acts:

 

7.1.                Creation or Existence of Liens: Borrower shall not create,
assume or suffer to exist any mortgage, pledge, lien, charge or encumbrance on
the Mortgaged Property without the prior approval of Lender, excluding only: (a)
encumbrances in favor of the Lender; (b) deposits to secure payment of workmen’s
compensation, unemployment insurance and similar benefits; (c) statutory liens,
against which there are established reserves in accordance with generally
accepted accounting principles, and which arise in the ordinary course of
Borrower’s business and secure current obligations of Borrower which are not in
default; (d) liens for property taxes not yet due; and (e) such matters
reflected in the mortgagee policy of title insurance and in the Mortgage.

 



12

 

 

7.2.                Transfer of Mortgaged Property: Borrower shall not sell,
transfer or convey all or any portion of the Mortgaged Property except as
permitted by this Agreement; and Borrower shall not transfer, whether
voluntarily or involuntarily, sell or assign more than 50% of the ownership
interest of Borrower without the prior consent of Lender. If Borrower transfers,
whether voluntarily or involuntarily, sells or assigns any of the ownership
interest of Borrower, Borrower will give written notice to Lender of the
percentage of ownership interest transferred, sold or assigned and the parties
to whom the ownership interest was transferred, sold or assigned within ten (10)
days of the effective date of the transfer, sale or assignment.

 

7.3.                Use of Loan Proceeds: Borrower shall not use or permit any
related person, association or entity to use any funds advanced to Borrower
under this Agreement to (a) defray living expenses, (b) anticipate profit, or
(c) defray any other items not directly connected with the costs of the Project
and payable to unrelated third parties.

 

7.4.                Modification of Organizational Documents: Borrower shall not
participate in, suffer or permit the material amendment, modification,
restatement, cancellation or termination of any document now or hereafter
evidencing Borrower, including, without limitation, Borrower’s Articles of
Organization or Operating Agreement, without the prior consent of Lender, which
consent will not be unreasonably withheld.

 

7.5.                Limitation on Distributions: Except as otherwise provided
herein, and if no Default or Event of Default has occurred and is continuing,
Borrower may make distributions of cash or property to its partners or otherwise
make distributions on the account of equity interests in Borrower, provided,
however, that no such distribution would (a) cause Borrower to be in default of
any covenant contained herein or in the Loan Documents, or (b) cause Borrower’s
net equity investment in the Project, as determined by Lender, to be less than
fifteen percent (15%).

 

8.                ADMINISTRATION OF LOAN: NOTWITHSTANDING ANY LANGUAGE IN THIS
AGREEMENT SEEMINGLY TO THE CONTRARY, BORROWER SHALL NOT BE ENTITLED TO ANY
DISBURSEMENT OF LOAN PROCEEDS HEREUNDER UNLESS AND UNTIL BORROWER HAS SATISFIED
ALL OF THE CONDITIONS OF LENDING SET FORTH THIS AGREEMENT. LENDER SHALL MAKE
DISBURSEMENTS UNDER THE LOAN IN THE FOLLOWING MANNER:

 

8.1.                Purpose: The principal sum to be disbursed under the Note
shall be used only to pay Project Costs.

 

8.2.                Compliance with Project Budget: Notwithstanding any language
in this Agreement seemingly to the contrary, all disbursements under this
Agreement and the Note shall be made in accordance with the Project Budget.
Deviations from the Project Budget must be approved in advance in writing by
Lender, which approval shall not be unreasonably withheld. The Project Budget
will be monitored monthly on a category-by-category basis. If Project Costs in
an individual category exceed the amount budgeted therefore (plus ten percent
(10%) thereof as contained in the contingency line item) in the Project Budget,
then Borrower shall pay from sources other than the Loan the entire excess,
unless a budgetary savings in the same or greater amount is realized in a
different category as reasonably determined by Lender.

 



13

 

 

8.3.                Request for Funds: Borrower shall deliver to Lender a
request for funds (a “Request for Funds”) stating the amount of disbursement
requested under the Note. The Request for Funds shall be made on the AIA form
G702 Application and Certificate for Payment, and as applicable, an AIA form
G703 Continuation Sheet and shall be delivered to Lender at least five (5)
business days before the requested date of disbursement, properly completed and
signed by Borrower’s contractor and reviewed by Huitt-Zollars, Inc. (the
“Engineer/Inspector”). At the option of Lender, all Requests for Funds shall be
supported by copies of bills or statements for all expenses for which a
disbursement is requested. Borrower agrees that Lender may disburse
automatically from the Loan an amount sufficient to pay each payment of interest
required by the Note, on its due date or any date thereafter as Lender may
choose, provided that such payment of interest has not been theretofore paid by
Borrower.

 

8.4.                Information: The Request for Funds shall be accompanied by:

 

8.4.1.                a Project Budget spreadsheet detailing the requested
disbursement and remaining balance to fund;

 

8.4.2.                if Lender requires, a list of Hard Costs, broken down by
subcontractor, to be paid from the requested disbursement and copies of all
invoices for each Hard Cost item in excess of Five Thousand and No/100 Dollars
($5,000). “Hard Costs” are all of the costs for the visible improvements,
including without limitation grading, excavation, concrete, sidewalks, roads,
utilities, and landscaping;

 

8.4.3.                a list of Soft Costs to be paid from the requested
disbursement and copies of the invoices for each Soft Cost item in excess of
Five Thousand and No/100 Dollars ($5,000). “Soft Costs” are all costs that are
not Hard Costs;

 

8.4.4.                copies of all current and pending change orders (AIA Form
G701 or equivalent);

 

8.4.5.                copies of executed conditional lien waivers from the
general contractor for the current disbursement. In cases where the general
contractor is owned/controlled by Borrower, conditional lien waivers for the
current disbursement are required for each major subcontractor;

 

8.4.6.                copies of executed unconditional lien waivers from the
general contractor for previous disbursements. In cases where the general
contractor is owned/controlled by Borrower, unconditional lien waivers for
previous disbursements are required for each major subcontractor;

 



14

 

 

8.4.7.                if requested by Lender, a report by the Engineer/Inspector
which shall specify the estimated percentage of completion of the Project,
together with detailed comments on the specific work performed since the date of
the last report rendered to Lender;

 

8.4.8.                an endorsement to the title insurance policy, extending
the effective date of the policy to the date of the endorsement, showing no
liens of record or additional encumbrances not acceptable to the Lender, and
increasing the effective amount of the coverage to the total amount outstanding
under the Note;

 

8.4.9.                unless provided with a previous Request for Funds, a copy
of the permit applicable to the work covered by the Request for Funds issued by
the City of Rio Rancho, New Mexico or other governmental authority; and

 

8.4.10.                Such other information as Lender may reasonably request.

 

8.5.                Lender’s Inspection: Lender shall engage the
Engineer/Inspector, at Borrower’s sole cost and expense, to review each Request
for Funds and make an examination of the Project for the benefit of Lender prior
to Lender making any advance. Regardless of inspections by the
Engineer/Inspector or Lender’s representatives, Lender shall have no
responsibility, obligation or liability to Borrower or any other individual or
entity based on, arising from or relating to any such inspections, and Borrower
shall at all times have exclusive control over work on the Project and sole
responsibility for compliance with all governmental, quasi-governmental and
private laws, ordinances, rules, regulations, codes, covenants, restrictions,
easements and other matters which control, burden, apply to or otherwise affect
the Mortgaged Property and/or the Project.

 

8.6.                Disbursements: The Lender shall, on the date the requested
advance is to be made or as soon thereafter as all conditions precedent to such
advance have been satisfactorily met in all material respects, deposit into an
account at Lender designated by Borrower such advance. Advances under the Note
may, at the option of the Lender, be recorded on the Note and/or by deposits to
the foregoing account, and such records shall be conclusive evidence of all
advances made under the Note. Notwithstanding the foregoing disbursement
procedure, upon the occurrence of an Event of Default (defined below), the
Lender may, at its discretion, until such Event of Default is cured or for so
long as required by the title company issuing the loan title insurance required
hereunder, make disbursements to itself for all sums payable by Borrower to
Lender, make disbursements to the appropriate taxing authority to pay all unpaid
taxes, make payments directly to insurers for all premiums due on insurance
policies required hereunder, and make all other disbursements to a title company
escrow account, and such title company will draw checks on such account for
payment of the items approved by Lender. Any expense incurred because of the
disbursement through a controlled title company escrow account shall be paid by
Borrower.

 



15

 

 

8.7.                Project Budget Overrun: In the event the Lender determines,
at any time, that the total cost of completing the Project free of liens and
encumbrances, other than those in favor of the Lender contemplated hereby will,
in the reasonable judgment of the Lender, exceed the available and undisbursed
balance of the loan described herein, the Lender may cease making advances
and/or require further security for the payment of the indebtedness evidenced by
the Note by requiring Borrower to post additional collateral satisfactory to
Lender, and/or by requiring Borrower to make cash deposits with Lender to be
held in an account with Lender sufficient in amount to cover such estimated
excess cost of completing the Project. For the purpose of this paragraph, the
cost of completion shall be deemed to include, without limitation the following:
costs of labor and materials, site and off-site improvements, amounts paid to
contractors, landscaping, professional fees, taxes on the Mortgaged Property,
premiums for bonds, if any, survey costs, appraisal fees, recording costs,
interest on the Note, all amounts reimbursable to the Lender for reasonable
expenses incurred hereunder, and the costs of all items necessary to the proper
completion of the Project.

 

8.8.                Termination of Advances: At the option of the Lender,
monthly advances shall not be made unless: (a) the Loan Documents are in full
force and effect; and (b) an Event of Default does not exist and would not exist
but for the giving of notice or the passage of time under the terms of the Loan
Documents.

 

8.9.                Tenant Requested Change Orders. So long as a tenant
requested change order is provided for in the Lease (defined in the SNDA) and
Borrower provides evidence reasonably acceptable to Lender that the party
responsible for paying the cost of the change order has paid or is financially
able to pay the cost of the change order, Lender’s consent to a tenant requested
change order will not be withheld. Lender will respond to a request for consent
to a change order within three (3) business days of receipt of the written
request for consent.

 

9.                 [RESERVED]

 

10.                DEFAULT: The Events of Default listed in the Mortgage are
incorporated in this Agreement by reference and made a part of this Agreement
and shall constitute “Events of Default” hereunder and under each of the other
Loan Documents executed pursuant to this Agreement. In addition, the failure by
Guarantor to provide the financial statements required by the Guaranty within
thirty (30) days from the date of written notice from Lender shall be an “Event
of Default” under this Agreement and under each of the other Loan Documents.

 

11.                REMEDIES: Upon the occurrence of an Event of Default and
continuation thereof and the failure by Borrower to cure such Event of Default
after such notice of the Event of Default and such opportunity to cure the Event
of Default as may be required by the Mortgage, Lender may, at its option:

 



16

 

 

11.1.                Acceleration of the Note: Declare the Note to be
immediately due and payable whereupon the Note shall become forthwith due and
payable without presentment, demand, protest or further notice of any kind, and
the Lender shall be entitled to proceed simultaneously or selectively and
successively to enforce its rights under the Note, this Agreement and any of the
Loan Documents executed pursuant to the terms hereof, or any note or all of
them. Nothing contained herein shall limit Lender’s rights and remedies
available under applicable laws.

 

11.2.                Selective Enforcement: In the event the Lender shall elect
to selectively and successively enforce its rights under any of the Loan
Documents, such action shall not be deemed a waiver or discharge of any other
lien, encumbrance or security instrument securing payment of the Note until such
time as the Lender shall have been paid in full all sums advanced under the
Note. The foreclosure of any lien provided pursuant to this Agreement without
the simultaneous foreclosure of all such liens shall not merge the liens granted
which are not foreclosed with any interest which the Lender might obtain as a
result of such elective and successive foreclosure.

 

12.                GENERAL PROVISIONS: Lender and Borrower further agree as
follows:

 

12.1.                Expenses: Borrower agrees to pay all reasonable fees,
expenses and charges in respect to the Loan contemplated by this Agreement,
including, without limiting the generality thereof, the following: reasonable
fees and expenses of counsel employed by Lender in connection with drafting and
negotiating documents and closing of the Loan up to $4,000, plus New Mexico
Gross Receipts Tax, and all reasonable fees and expenses of counsel employed by
Lender in regard to any litigation arising out of or relating to this
transaction in which Lender is the prevailing party; title insurance premiums
and all expenses incidental to title insurance and title evidence; recording and
filing fees; reasonable fees and expenses of any appraiser who appraises the
Mortgaged Property for Lender limited, in the absence of an Event of Default, to
not more than twice during the term of the Loan; reasonable fees and expenses of
the environmental engineering firm which provides the required environmental
assessment report to Lender at the closing of the Loan up to a maximum of two
thousand dollars ($2,000.00) and any environmental assessment report required by
federal law; reasonable fees and expenses of the Engineer/Inspector in
connection with the construction phase of the Project; and other reasonable fees
and expenses involved in the closing of this loan and the reasonable fees and
expenses payable by Lender which are incidental to the enforcement or defense of
this Agreement or any of the other Loan Documents.

 

12.2.                Notices: Any notices or other communications required or
permitted hereunder shall be sufficiently given if delivered personally via a
national overnight delivery service or sent by registered or certified mail,
postage prepaid, return receipt requested and addressed as listed below or to
such other address as the party concerned may substitute by written notice to
the other. All notices shall be deemed received: (i) on the date of delivery if
personally delivered; (ii) on the day following timely deposit with an overnight
delivery service; or (iii) within three (3) days (excluding Saturdays, Sundays
and holidays recognized by national banking associations) after being mailed:

 



17

 

 

To Borrower: Las Fuentes Village II, LLC 333 Rio Rancho Drive, Suite 202 Rio
Rancho, New Mexico 87124 Attention: Vice President

 

To Lender: BOKF, NA dba Bank of Albuquerque 100 Sun Avenue NE, Suite 500
Albuquerque, New Mexico 87109 Attention: Jordan Herrington, Vice President

 

12.3.                Amendment and Waiver: This Agreement may not be amended or
modified in any way, except by an instrument in writing executed by both parties
hereto; provided, however, Lender may, in writing: (a) extend the time for
performance of any of the obligations of Borrower; (b) waive any Event of
Default by Borrower; and (c) waive the satisfaction of any condition that is
precedent to the performance of Lender’s obligations under this Agreement. In
the event of Lender’s waiver of an Event of Default, such specific Event of
Default shall be deemed to have been cured and not continuing, but no such
waiver shall extend to any subsequent or other Event of Default or impair any
consequence of such subsequent or other Event of Default.

 

12.4.                Non-Waiver; Cumulative Remedies: No failure on the part of
Lender to exercise and no delay in exercising any right hereunder shall operate
as a waiver thereof, nor shall any single or partial exercise by Lender of any
right hereunder preclude any other or further right of exercise thereof. The
remedies herein provided are cumulative and not alternative.

 

12.5.                Assignment: Neither this Agreement, nor the loan proceeds
hereunder, shall be assignable by Borrower without the prior written consent of
Lender.

 

12.6.                Applicable Law: THIS AGREEMENT AND EACH OTHER LOAN
DOCUMENT, AND ALL MATTERS RELATING HERETO OR THERETO OR ARISING THEREFROM
(WHETHER SOUNDING IN CONTRACT LAW, TORT LAW OR OTHERWISE), SHALL BE GOVERNED BY,
AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF
NEW MEXICO, WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES. BORROWER AND LENDER
HEREBY CONSENT TO THE JURISDICTION OF ANY STATE OR FEDERAL COURT LOCATED WITHIN
THE COUNTY OF SANDOVAL, STATE OF NEW MEXICO, AND IRREVOCABLY AGREE THAT ALL
ACTIONS OR PROCEEDINGS ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE OTHER
LOAN DOCUMENTS SHALL BE LITIGATED IN SUCH COURTS. BORROWER AND LENDER EXPRESSLY
SUBMIT AND CONSENT TO THE JURISDICTION OF THE AFORESAID COURTS AND WAIVE ANY
DEFENSE OF FORUM NON CONVENIENS.

 

12.7.                Descriptive Headings: The descriptive headings of the
paragraphs of this Agreement are for convenience only and shall not be used in
the construction of the terms hereof.

 



18

 

 

12.8.                Terms: As used in this Agreement the singular shall be
deemed to include the plural and the plural shall be deemed to include the
singular.

 

12.9.                Integrated Agreement: THIS AGREEMENT AND OTHER LOAN
DOCUMENTS EMBODY THE FINAL, ENTIRE AGREEMENT AMONG THE PARTIES HERETO AND
SUPERSEDE ANY AND ALL PRIOR COMMITMENTS, AGREEMENTS, REPRESENTATIONS AND
UNDERSTANDINGS, WHETHER WRITTEN OR ORAL, RELATING TO THE SUBJECT MATTER HEREOF
AND THEREOF AND MAY NOT BE CONTRADICTED OR VARIED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OR DISCUSSIONS OF THE PARTIES
HERETO. THERE ARE NO ORAL AGREEMENTS AMONG THE PARTIES HERETO.

 

12.10.                Time of Essence: Time is of the essence of this Agreement.

 

12.11.                Binding Effect: This Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors,
legal representatives and assigns. The obligations of Borrower under this
Agreement are joint and several.

 

12.12.                Third Party Beneficiary: Nothing in this Agreement,
express or implied, is intended to confer upon any person other than the parties
hereto and their respective successors and assigns, any rights or remedies under
or by reason of this Agreement.

 

12.13.                Right to Defend: Lender shall have the right, but not the
obligation, at Borrower’s expense, to commence, to appear in or to defend any
action or proceeding (initiated by a third party against Borrower) purporting to
affect the rights or duties of the parties hereunder and in connection therewith
pay out of the funds of the Loan all necessary expenses, including reasonable
fees of counsel, if Borrower fails to so commence, appear in or defend any such
action or proceeding with counsel satisfactory to Lender.

 

12.14.                Indemnification: Borrower agrees to indemnify, defend and
hold Lender harmless from and against any loss, cost or expense (including
interest, penalties, reasonable attorneys’ fees and amounts paid in settlement)
caused by Borrower’s negligence, breach or wrongful actions arising out of or
based upon the Loan Documents or the Loan, except and to the extent caused by
Lender’s negligence, breach, wrongful actions, gross negligence or willful
misconduct.

 



19

 

 

12.15.                Waiver of Jury Trial. EACH OF BORROWER AND LENDER HEREBY
IRREVOCABLY WAIVE ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THE LOAN DOCUMENTS OR THE TRANSACTIONS
CONTEMPLATED THEREBY AND AGREE THAT ANY SUCH ACTION OR PROCEEDING SHALL BE TRIED
BEFORE A COURT AND NOT BEFORE A JURY. EACH OF BORROWER AND LENDER ACKNOWLEDGE
THAT THIS WAIVER IS A MATERIAL INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP
THAT EACH HAS RELIED ON THE WAIVER IN ENTERING INTO THIS AGREEMENT AND THE OTHER
LOAN DOCUMENTS, AND THAT EACH SHALL CONTINUE TO RELY ON THIS WAIVER IN THEIR
RELATED FUTURE DEALINGS. EACH OF BORROWER AND LENDER WARRANT AND REPRESENT THAT
EACH HAS HAD THE OPPORTUNITY OF REVIEWING THIS JURY WAIVER WITH LEGAL COUNSEL,
AND THAT EACH KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS.

 

12.16.                Joint and Several Obligations. If Borrower consists of
more than one party, all representations, warranties, covenants, agreements and
undertakings of such parties under this Agreement shall be deemed joint and
several. Whenever the context requires, the representations, warranties,
liabilities, covenants, agreements and undertakings contained in this Agreement
shall be deemed to have been individually given by each of the parties
constituting Borrower.

 

13.        REAPPRAISAL. If, as determined in Lender’s reasonable discretion,
there has been a material deterioration in the value of the Mortgaged Property,
Lender shall be entitled, at the expense of Borrower, not more frequently than
once every twelve (12) months, to obtain a re-appraisal of the Mortgaged
Property. If such re-appraisal confirms a material deterioration in the value of
the Mortgaged Property compared with the value shown in the previous appraisal
on file with Lender, which deterioration causes Borrower to be in violation of
any covenants contained in the Loan Documents, Lender may, at Lender’s option,
require Borrower to make an additional payment of principal sufficient to bring
Borrower into compliance with such covenants.

 

IN WITNESS WHEREOF, the parties have caused this instrument to be duly executed
effective as of (but not necessarily on) the day and year first above written.

 

[SIGNATURES ON NEXT PAGE]

 



20

 

 

“BORROWER”: LAS FUENTES VILLAGE II, LLC, a New Mexico limited liability company
  

 

  By /s/ Carey Plant     Carey Plant, Vice President

 

“LENDER”: BOKF, NA dba BANK OF ALBUQUERQUE

 

  By: /s/ Jordan Herrington     Jordan Herrington, Vice President

 



21

 

 

EXHIBIT “A”

Legal Description

 

Tract lettered D-2-A-1, Plat of LAS FUENTES AT PANORAMA VILLAGE, as the same is
shown and designated on the plat entitled, "SUMMARY PLAT OF TRACTS D-2-A-1 &
D-2-B-1, LAS FUENTES AT PANORAMA VILLAGE, BEING A REPLAT OF TRACT D-2-A, &
D-2-B, BLOCK 6-A, LAS FUENTES AT PANORAMA VILLAGE, SITUATE WITHIN THE TOWN OF
ALAMEDA GRANT, CITY OF RIO RANCHO, SANDOVAL COUNTY, NEW MEXICO", filed in the
office of the County Clerk of Sandoval County, New Mexico on December 28, 2016,
in Vol. 3, folio 4043 (Rio Rancho Estates Plat Book No. 27, Page 17).

 





 